                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JORDAN BERG,

        Plaintiff,
                                                  Case No. 18-cv-842-jdp
   v.

COII BABCOCK, CAPT. BELOUNGY,
CAPT. RALPF, LT. BENSON,
AND SGT. D. KIM,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        s/                                               2/21/2020
        Peter Oppeneer, Clerk of Court                     Date
